Exhibit 10.3

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT

 

THIS EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT
(“AGREEMENT”) IS ENTERED INTO BETWEEN CITI TRENDS, INC. (“COMPANY”), AND
ELIZABETH R. FEHER (“EMPLOYEE”), EFFECTIVE AS OF THE 25TH DAY OF MARCH, 2009.

 

For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree:

 

1.             Employment; Scope of Services.  Company shall employ Employee,
and Employee shall be employed by Company, as an Executive Vice President, Chief
Merchandising Officer (“ECMO”).  Employee shall use her best efforts and shall
devote her full time, attention, knowledge and skills to the faithful
performance of her duties and responsibilities as a Company employee.  Employee
shall have such authority and such other duties and responsibilities as assigned
by the Chief Executive Officer.  Employee shall comply with Company’s policies
and procedures, shall conduct herself as an ethical business professional, and
shall comply with federal, state and local laws.

 

2.             At-Will Employment.  Nothing in this Agreement alters the at-will
employment relationship between Employee and Company.  Employment with Company
is “at-will” which means that either Employee or Company may terminate the
employment relationship at any time, with or without notice, with or without
cause. The date of Employee’s cessation of employment for any reason is the
“Separation Date.”

 

3.             Confidentiality.

 

(a)           Employee acknowledges and agrees that (1) the retail sale of
value-priced/off-price family apparel is an extremely competitive industry;
(2) Company has an ongoing strategy for expansion of its business in the United
States; (3) Company’s major competitors operate throughout the United States and
some internationally; and (4) because of Employee’s position as ECMO she will
have access to, knowledge of, and be entrusted with, highly sensitive and
competitive Confidential Information (as defined in subsection (b) below) of
Company, including without limitation information regarding sales margins,
purchasing and pricing strategies, marketing strategies, vendors and suppliers,
plans for expansion and placement of stores, and also specific information about
Company’s districts and stores, such as staffing, budgets, profits and the
financial success of individual districts and stores.

 

(b)           “Confidential Information” includes technical or sales data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data and statements, financial plans and
strategies, product plans, sales or advertising information and plans, marketing
information and plans, pricing information, the identity or lists of employees,
vendors and suppliers of Company, and confidential or proprietary information of
such employees, vendors and suppliers. Employee acknowledges and agrees that all
Confidential Information is confidential and remains the sole and exclusive
property of Company.  Employee agrees that she shall (a) hold all Confidential
Information in strictest confidence; (b) not disclose, reproduce, distribute or
otherwise disseminate such Confidential Information, and shall protect such
Confidential Information from disclosure by or to others; and (c) make no use of
such Confidential Information without the prior

 

--------------------------------------------------------------------------------


 

written consent of Company, except in connection with Employee’s employment with
Company. “Confidential Information” means any and all data and information
relating to Company which (i) derive independent economic value, actual or
potential, from not being generally known or readily ascertainable by proper
means by other persons who may obtain economic value from their disclosure or
use; and (ii) are the subject of reasonable efforts under the circumstances to
maintain their secrecy.

 

(c)           In the event any Confidential Information does not qualify for
protection as “trade secrets” as defined in Delaware’s Uniform Trade Secrets
Act, then Employee acknowledges and agrees that the Confidential Information
shall remain confidential and shall not be disclosed by Employee during
Employee’s employment with Company and for a period of two (2) years following
the Separation Date, absent the express prior written consent of Company.  
Trade secret information shall remain confidential so long as such information
qualifies as a trade secret under applicable law.

 

(d)           Employee acknowledges that Company has provided or will provide
Employee with Company property, including without limitation employee handbooks,
policy manuals, price lists, financial reports, and vendor and supplier
information, among other items. Upon the Separation Date, or upon the request of
Company, Employee shall immediately deliver to Company all property belonging to
Company, including without limitation all Confidential Information and any
property related to Company, whether in electronic or other format, as well as
any copies thereof, then in Employee’s custody, control or possession.  Upon the
Separation Date, Employee shall provide Company with a declaration certifying
that all Confidential Information and any other Company property have been
returned to Company, that Employee has not kept any copies of such items or
distributed such items to any third party, and that Employee has otherwise
complied with the terms of Section 3 of this Agreement.

 

4.             Covenant Not to Compete.  During Employee’s employment with
Company and for a period of one (1) year following the Separation Date, and
regardless of the reason for separation, Employee shall not compete with Company
on behalf of a Competitor in the continental United States, or rendering
services to such Competitor which are the same or substantially similar to the
Services which Employee rendered to Company while employed by Company as ECMO. 
For purposes of this Section 4, the term “Competitor” shall mean only the
following businesses whose primary business is the sale of value-priced or
off-price family apparel, commonly known as: Cato, TJX (including without
limitation TJMAXX and Marshalls), and Ross Stores.

 

5.             Covenant Not to Solicit.   During Employee’s employment with
Company and for a period of two (2) years following the Separation Date, and
regardless of the reason for separation, Employee agrees not to solicit any
person or entity who has been a vendor or supplier of merchandise and/or
inventory to Company during the two (2) years immediately preceding the
Separation Date or to whom Company is actively soliciting for the provision of
merchandise and/or inventory (collectively referred to as “Merchandise Vendors”)
and with whom Employee had material contact for the purpose of obtaining
merchandise and/or inventory on behalf of any of Company’s Competitors, as
defined in Section 4 of this Agreement.  For purposes of this agreement
“material contact” means that Employee either had access to confidential
information regarding the Merchandise Vendor, or was directly involved in
negotiations or retention of such Merchandise Vendor.

 

Employee specifically acknowledges and agrees that, as ECMO, her duties include,
without limitation, establishing purchasing and pricing strategies and policies,
managing sales margins, involvement in establishing and maintaining vendor
relationships, and having contact with and

 

--------------------------------------------------------------------------------


 

confidential and/or proprietary information regarding Merchandise Vendors. The
non-solicitation restrictions set forth in this Section 5 are specifically
limited to Merchandise Vendors with whom Employee had contact (whether
personally, telephonically, or through written or electronic correspondence)
during employment as ECMO or about whom Employee had confidential or proprietary
information because of her position with Company.

 


6.             COVENANT NOT TO RECRUIT PERSONNEL.  DURING EMPLOYEE’S EMPLOYMENT
WITH COMPANY AND FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE SEPARATION DATE,
AND REGARDLESS OF THE REASON FOR SEPARATION, EMPLOYEE WILL NOT RECRUIT OR
SOLICIT TO HIRE OR ASSIST OTHERS IN RECRUITING OR SOLICITING TO HIRE, ANY
EMPLOYEE OF COMPANY AND WILL NOT CAUSE OR ASSIST OTHERS IN CAUSING ANY EMPLOYEE
OF COMPANY TO TERMINATE AN EMPLOYMENT RELATIONSHIP WITH COMPANY.


 


7.             SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, THE REMAINING
PROVISIONS, AND ANY PARTIALLY ENFORCEABLE PROVISIONS TO THE EXTENT ENFORCEABLE,
SHALL BE BINDING AND REMAIN IN FULL FORCE AND EFFECT.  FURTHER, EACH PARTICULAR
PROHIBITION OR RESTRICTION SET FORTH IN ANY SECTION OF THIS AGREEMENT SHALL BE
DEEMED A SEVERABLE UNIT, AND IF ANY COURT OF COMPETENT JURISDICTION OR
ARBITRATOR DETERMINES THAT ANY PORTION OF SUCH PROHIBITION OR RESTRICTION IS
AGAINST THE POLICY OF THE LAW IN ANY RESPECT, BUT SUCH RESTRAINT, CONSIDERED AS
A WHOLE, IS NOT SO CLEARLY UNREASONABLE AND OVERREACHING IN ITS TERMS AS TO BE
UNCONSCIONABLE, THE COURT OR ARBITRATOR SHALL ENFORCE SO MUCH OF SUCH RESTRAINT
AS IS DETERMINED BY A PREPONDERANCE OF THE EVIDENCE TO BE NECESSARY TO PROTECT
THE INTERESTS OF COMPANY.


 


8.             SURVIVAL OF COVENANTS.  ALL RIGHTS AND COVENANTS CONTAINED IN
SECTIONS 3, 4, 5, AND 6 OF THIS AGREEMENT, AND ALL REMEDIES RELATING THERETO,
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


9.             GOVERNING LAW.  CITI TRENDS, INC. IS A DELAWARE CORPORATION.  THE
PARTIES AGREE THAT DELAWARE LAW APPLIES IN THE EVENT OF ANY DISPUTE BETWEEN THEM
ARISING OUT OF OR RELATED TO THIS AGREEMENT.


 


10.           ACKNOWLEDGMENT OF REASONABLENESS/REMEDIES/ENFORCEMENT.


 


(A)           EMPLOYEE ACKNOWLEDGES THAT (1) COMPANY HAS VALID INTERESTS TO
PROTECT PURSUANT TO SECTIONS 3, 4, 5, AND 6 OF THIS AGREEMENT; (2) HERB REACH OF
THE PROVISIONS OF SECTIONS 3, 4, 5, OR 6 OF THIS AGREEMENT WOULD RESULT IN
IRREPARABLE INJURY AND PERMANENT DAMAGE TO COMPANY; AND (3) SUCH RESTRICTIONS
ARE REASONABLE AND NECESSARY TO PROTECT THE INTERESTS OF COMPANY, ARE CRITICAL
TO THE SUCCESS OF COMPANY’S BUSINESS, AND DO NOT CAUSE UNDUE HARDSHIP ON
EMPLOYEE.


 


(B)           EMPLOYEE AGREES THAT DETERMINING DAMAGES IN THE EVENT OF A BREACH
OF SECTIONS 3, 4, 5, OR 6 BY EMPLOYEE WOULD BE DIFFICULT AND THAT MONEY DAMAGES
ALONE WOULD BE AN INADEQUATE REMEDY FOR THE INJURIES AND DAMAGES WHICH WOULD BE
SUFFERED BY COMPANY FROM SUCH BREACH.  EMPLOYEE FURTHER AGREES THAT INJUNCTIVE
RELIEF IS AN APPROPRIATE REMEDY FOR SUCH BREACH AND THAT IN THE EVENT OF SUCH
BREACH COMPANY, IN ADDITION TO AND WITHOUT LIMITING ANY OTHER REMEDIES OR RIGHTS
WHICH IT MAY HAVE, MAY APPLY TO ANY COURT OF COMPETENT JURISDICTION AND SEEK
INTERIM, PROVISIONAL, INJUNCTIVE, OR OTHER EQUITABLE RELIEF UNTIL THE
ARBITRATION AWARD ON SUCH CLAIM (SEE SECTION 10(C) BELOW) IS RENDERED OR THE
CLAIM IS OTHERWISE RESOLVED.  EMPLOYEE MAY ALSO SEEK INTERIM, PROVISIONAL,
INJUNCTIVE, OR OTHER EQUITABLE RELIEF FOR VIOLATIONS OF THIS AGREEMENT BY
COMPANY UNTIL THE ARBITRATION AWARD ON SUCH CLAIM IS RENDERED OR THE CLAIM IS
OTHERWISE RESOLVED.  EMPLOYEE AND COMPANY WAIVE ANY REQUIREMENT THAT A BOND OR
ANY OTHER SECURITY BE POSTED.

 

--------------------------------------------------------------------------------


 

(c)           Company and Employee agree that any controversy, dispute, or claim
arising out of or related to this Agreement, including without limitation its
enforceability, interpretation, performance or non-performance by any party, or
any breach thereof, shall be resolved exclusively through arbitration pursuant
to the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (“AAA”), Amended and Effective July 1, 2006 (“AAA
Rules”).  Where the AAA Rules and this Agreement conflict or where the AAA
Rules are silent, this Section 10(c) shall govern, if applicable.  Company and
Employee agree that this Section 10(c) is an agreement to arbitrate pursuant to
the Federal Arbitration Act, 9 U.S.C. § 1 et seq., or if that Act is
inapplicable for any reason, the arbitration law of the State of Delaware.

 

(i)            Any arbitration proceedings pursuant to this Agreement shall be
resolved by a single arbitrator.  The location of any arbitration proceedings
shall be determined in accordance with the AAA Rules.  The arbitrator shall
apply the law of the State of Delaware on the substantive claims asserted, and
shall have the authority to award the same remedies, damages, costs, expenses
and any other awards that a court could award.  The arbitrator shall issue a
written award explaining his/her decision, the reasons for the decision, and the
calculation and reasoning behind any damages awarded.  The arbitrator’s decision
will be final and binding.  The judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  Company will pay
(a) AAA administrative fees except that for arbitration claims originally
asserted by Employee, Employee will pay to Company a fee that is comparable to
the filing fee being charged by the United States District Court for the
District of Delaware for the filing of a civil action at the time Employee
initiates arbitration; (b) the Arbitrator’s fee and reasonable travel expenses;
and (c) the cost of renting an arbitration hearing room, if necessary.  Each
party shall pay its own experts’ and/or attorneys’ fees unless the arbitrator
awards reasonable experts’ and/or attorneys’ fees to Employee.

 

(ii)           Consistent with Section 7 of this Agreement, should a court of
competent jurisdiction or arbitrator determine that the scope of any provision
of this Section 10(c) is too broad to be enforced as written, Company and
Employee intend that the court or arbitrator reform the provision to such
narrower scope as is determined to be reasonable and enforceable.

 

(iii)          Should this Section 10(c) not be invoked by the parties or should
an arbitrator or court of competent jurisdiction determine that the parties’
agreement to arbitrate is unenforceable, then the parties agree that Delaware
shall be the forum for any dispute arising out of or related to this Agreement.

 


11.           MISCELLANEOUS.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES ANY AND ALL PRIOR CONTRACTS, AGREEMENTS, OR
UNDERSTANDINGS BETWEEN THE PARTIES WHICH MAY HAVE BEEN ENTERED INTO BY COMPANY
AND EMPLOYEE RELATING TO THE SUBJECT MATTER HEREOF.   THIS AGREEMENT MAY NOT BE
AMENDED OR MODIFIED IN ANY MANNER EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY
BOTH COMPANY AND EMPLOYEE.  THE FAILURE OF EITHER PARTY TO ENFORCE AT ANY TIME
ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED TO BE A
WAIVER OF ANY SUCH PROVISION OR THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE
EACH AND EVERY SUCH PROVISION.  NO WAIVER OF ANY BREACH OF THIS AGREEMENT SHALL
BE HELD TO BE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH.  ALL REMEDIES ARE
CUMULATIVE, INCLUDING THE RIGHT OF EITHER PARTY TO SEEK EQUITABLE RELIEF IN
ADDITION TO MONEY DAMAGES.

 

--------------------------------------------------------------------------------


 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT SHE HAS CAREFULLY READ THIS AGREEMENT AND
KNOWS AND UNDERSTANDS ITS CONTENTS, THAT SHE ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND THAT SHE INDICATES HER CONSENT BY SIGNING THIS
FINAL PAGE.

 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT UNDER SEAL
AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.


 

 

Citi Trends, Inc.

 

 

 

 

 

By:

/s/ R. Edward Anderson

 

R. Edward Anderson

 

Chairman and Chief Executive Officer

 

 

 

 

 

/s/ Elizabeth R. Feher

(L.S.)

 

Employee Signature

 

 

 

Employee Residence Address:

 

 

 

--------------------------------------------------------------------------------